Per Curiam.
The respondent, upon a reference granted at his request to determine his ability to pay alimony theretofore awarded against him by a decree of divorce, has been found guilty of. giving false testimony with respect to and failing to disclose his income and resources, and has deliberately concealed sub*289stantial items of income. He has further absented himself from the jurisdiction of the courts of this State in order to avoid the execution of warrants for his arrest, notwithstanding he had permitted his attorney to assume responsibility for his appearance.
The respondent should be disbarred.
Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.
Respondent disbarred.